DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-5, 8, 14-17, and 33 have been considered but are moot in view of the new grounds of rejection because of the amendment changes the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020).
(1) Regarding claim 1:
NPL discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a base station, comprising: 
configuring an association between a notification signal or signaling (component carrier) and the PDCCH (component carrier that carries the physical downlink control channel transmitted by a base station, abstract); and 
transmitting the notification signal or signaling which has the association with the PDCCH to a user equipment (the PDCCH is transmitted by the base station to a terminal on the component carrier and sends the channel by component carrier and indicates the component carrier by high-level signal, abstract), 
wherein the notification signal or signaling is a demodulation reference signal of the PDCCH, or the notification signal or signaling is a PDCCH or a search space (the examiner interprets the component carrier that carries the PDCCH as the claimed  search space, abstract).
NPL fails to explicitly disclose transmitting the notification signal or signaling in order to notify the user equipment to start to monitor the PDCCH.
However, NPL discloses transmitting by a high-level signal to indicate the component carrier that carries the PDCCH, therefore, by transmitting the component carrier, it would notify the user equipment to start to monitor the PDCCH because the terminal knew the PDCCH is transmitting by the component carrier; thus satisfied the claimed limitation for the benefit of obtaining the downlink control information for enabling communication between the base station and the terminal.
(2) Regarding claim 14:
NPL discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a user equipment, comprising: 
receiving a notification signal or signaling (component carrier) associated to the PDCCH transmitted by a base station (component carrier that carries the physical downlink control channel is received by a terminal, abstract; the examiner interprets the component carrier that carries the PDCCH as the association); and 
wherein the notification signal or signaling is a demodulation reference signal of the PDCCH, or the notification signal or signaling is a PDCCH or a search space (the examiner interprets the component carrier that carries the PDCCH as the claimed  search space, abstract).
NPL fails to explicitly disclose starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH.
However, NPL discloses transmitting by a high-level signal to indicate the component carrier that carries the PDCCH, therefore, by transmitting the component carrier by the base station, it would notify the user equipment to start to monitor for the PDCCH because the terminal knew the PDCCH is transmitting by the component carrier; thus satisfied the claimed limitation for the benefit of obtaining the downlink control information for enabling communication between the base station and the terminal.
(3) Regarding claim 39:
NPL discloses all subject matter of claim 1, and further discloses configuring an association between the notification signal or signaling (component carrier) and a search space, where the search space comprises one or more candidate PDCCHs (the examiner interprets the component carrier as the claimed search space as stated in the rejection of claim 1, so NPL met the claimed limitation because claim 1 recites the notification signal or signaling is a search space).

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020) in view of Langberg et al. (US 5,852,630).
NPL discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a user equipment, comprising: 
receiving a notification signal or signaling (component carrier) associated to the PDCCH transmitted by a base station (component carrier that carries the physical downlink control channel is received by a terminal, abstract; the examiner interprets the component carrier that carries the PDCCH as the association); and 
wherein the notification signal or signaling is a demodulation reference signal of the PDCCH, or the notification signal or signaling is a PDCCH or a search space (the examiner interprets the component carrier that carries the PDCCH as the claimed  search space, abstract).
NPL fails to explicitly disclose (a) starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH; and (b) use a computer readable storage medium and a related hardware configured to perform the method.
With respect to (a), NPL discloses transmitting by a high-level signal to indicate the component carrier that carries the PDCCH, therefore, by transmitting the component carrier by the base station, it would notify the user equipment to start to monitor for the PDCCH because the terminal knew the PDCCH is transmitting by the component carrier; thus satisfied the claimed limitation for the benefit of obtaining the downlink control information for enabling communication between the base station and the terminal.
With respect to (b), Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Gao would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of NPL for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.    

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808) as applied to claim 1 above, and further in view of Vrzic et al. (US 2013/0183987 A1).
NPL discloses all subject matter of claim 1, but fails to explicitly disclose the PDCCH carries a scheduling information. 
However, Vrzic discloses physical downlink control channels (PDCCHs) are used to carry downlink (DL) or uplink (UL) data scheduling information, or grants, from an eNB to one or more UEs, para. 0030.
It is desirable for the PDCCH carries a scheduling information because reduce constant listening for incoming downlink control transmission and reduces power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Vrzic in the method of NPL for the benefit of power consumption reduction.

Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808) in view of Deng et al. (US 2013/0336301 A1).
(1) Regarding claim 3:
NPL discloses all subject matter of claim 1, except the method further comprises configuring a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH.
However, Deng teaches configuring a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH (the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state, para. 0018; the terminal is configured to receive the delay scheduling information, and stop monitoring a Physical Downlink Control Channel PDCCH and enter a delay scheduling state according to the received delay scheduling information, and restart monitoring the PDCCH and terminate  the delay scheduling state according to the delay scheduling information, para. 0021).
It is desirable to configure a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification  signal or signaling and a time point of starting to monitor the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of NPL for the benefit of power consumption reduction.
(2) Regarding claim 4:
NPL and Deng disclose all subject matter of claim 3, but fails to explicitly disclose the transition time is a fixed value; or the transition time is related to capabilities of the user equipment.
Although Deng does not specifically disclose the transition time is a fixed value, such limitation are merely a matter of design choice and would have been obvious in the method of Deng. Deng teaches the delay scheduling duration (transition time) can be set as 20 seconds (para. 0073-0074). The limitation of the transition time is a fixed value does not define a patentably distinct invention over Deng since both invention as a whole are directed to setting a time to start monitoring the PUCCD.  Therefore, the setting the transition time as a fixed value would have been a matter of obvious design choice to one of ordinary skill in the art for the benefit of reducing power consumption of a terminal.
(3) Regarding claim 5:
NPL discloses all subject matter of claim 1, except the method further comprises configuring a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH.
However, Deng teaches configure a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH (in the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner interprets the delay scheduling duration as a time gap between the delay scheduling starting time and a restart of monitoring the PSCCH).
It is desirable to configure a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of NPL for the benefit of power consumption reduction.
(4) Regarding claim 15:
NPL discloses all subject matter of claim 14, except the method further comprises receiving a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH; and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time.
However, Deng further discloses receiving a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH (the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state, para. 0018; the terminal is configured to receive the delay scheduling information, and stop monitoring a Physical Downlink Control Channel PDCCH and enter a delay scheduling state according to the received delay scheduling information, and restart monitoring the PDCCH and terminate the delay scheduling state according to the delay scheduling information, para. 0021); and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time (step 102, the terminal receives the delay scheduling information, and stops monitoring a PDCCH and enters a delay scheduling state according to the received delay scheduling information; and the terminal restarts monitoring the PDCCH and terminates the delay scheduling state according to the delay scheduling information, para. 0036).
It is desirable to receive a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time because it reduces constant listening for incoming downlink control transmission and reduces power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of NPL for the benefit of power consumption reduction.
(5) Regarding claim 16:
NPL discloses all subject matter of claim 14, except the method further comprises receiving a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH.
However, Deng further discloses receiving a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH (In the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner interprets the delay scheduling duration as a time gap between the delay scheduling starting time and a restart of monitoring the PSCCH).
It is desirable to receive a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of NPL for the benefit of power consumption reduction.
(6) Regarding claim 17:
 NPL and Deng discloses all subject matter of claim 16, and Deng further discloses stopping monitoring the PDCCH after the duration (In the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner interprets the delay scheduling duration as a time gap between the delay scheduling starting time and a restart of monitoring the PSCCH).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020) as applied to claim 1 above, and further in view of Lee et al. (US 2021/0212032 A1; claiming foreign priority date of KR10-2018-0030770, filed on 3/16/2018).
NPL discloses all subject matter of claim 1, but fails to explicitly disclose wherein the notification signal or signaling comprises a cell identification, a user equipment group identification or a user equipment identification.
However, NPL discloses the component carrier comprises PDCCH, and Lee discloses a UE monitors a plurality of PDCCHs in every subframe; In this case, the monitoring means that the UE attempts the decoding of each PDCCH depending on a monitored PDCCH format, the UE monitors a set of PDCCH candidates in the subframe and searches its own PDCCH. This is called blind decoding/detection (BD). The blind decoding refers to a method, by the UE, for de-masking its own UE identifier (UE ID) from a CRC part and then checking whether a corresponding PDCCH is its own control channel by reviewing a CRC error, para. 0222.  Therefore, the component carrier (notification signal or signaling) of NPL would comprises a UE identification.
It is desirable for the notification signal or signaling comprises a cell identification, a user equipment group identification or a user equipment identification because it enable the UE to correctly monitoring (decoding) the PDCCH and retrieve the UE’s control information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lee in the method of NPL for the benefit of correctly retrieve the control information for the UE in the PDCCH.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020) as applied to claim 1 above, and further in view of Wang et al. (US 10,038,529 B2).
NPL discloses all subject matter of claim 1, but fails to explicitly disclose wherein a frequency domain resource of the notification signal or signaling is configured by setting a starting physical resource block position or a physical resource block offset.
However, Wang discloses maps, based on the assignment information, a control channel on a data region that is different from a region where a physical downlink control channel is mapped; and a transmitter, which, in operation, transmits the assignment information and the control channel to a terminal, wherein the control channel is mapped in a search space, which is determined based on a starting resource block and a number of consecutive resource blocks (claim 8, it is well known that a resource block comprises frequency resource and time resource, therefore, by specifying the starting resource block and the number of consecutive resource blocks would specify the frequency domain resource).
It is desirable to have a frequency domain resource of the notification signal or signaling is configured by setting a starting physical resource block position or a physical resource block offset because it enable the terminal to correctly retrieve the control information in the control channel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Wang in the method of NPL for the benefit of correctly retrieve the control information for the terminal in the control channel.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020) as applied to claim 1 above, and further in view of Miao et al. (US 2019/0350049 A1).
NPL discloses all subject matter of claim 1, but fails to explicitly disclose a frequency domain resource of the notification signal or signaling is discontinuous; or, the frequency domain resource of the notification signal or signaling is evenly distributed on a plurality of continuous physical resource blocks and occupies a predetermined number of resource elements on each physical resource block.
However, Takeda discloses a frequency domain resource of the notification signal or signaling is discontinuous; or, the frequency domain resource of the notification signal or signaling is evenly distributed on a plurality of continuous physical resource blocks and occupies a predetermined number of resource elements on each physical resource block (In DSS, each distributed NR-PDCCH blind decoding (BD) candidate within a configured CORESET may be transmitted in a distributed manner in both the time domain and the frequency domain. Further, each distributed NR-PDCCH BD candidate may include resource element group (REGS) which are evenly distributed in both time and frequency domain to maximize the achievable time-frequency diversity, para. 0119, the examiner interprets the resource element group as the predetermined number of resource element).
It is desirable to have a frequency domain resource of the notification signal or signaling is discontinuous; or, the frequency domain resource of the notification signal or signaling is evenly distributed on a plurality of continuous physical resource blocks and occupies a predetermined number of resource elements on each physical resource block because it maximize the achievable time-frequency diversity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Miao in the method of NPL for the benefit of maximize the achievable time-frequency diversity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020) as applied to claim 1 above, and further in view of Noh et al. (US 2018/0337757 A1).
NPL discloses all subject matter of claim 1, and NPL further discloses the component carrier is carrying PDCCH; but fails to explicitly disclose the notification signal or signaling is used as a channel state information-reference signal or a tracking reference signal.
However, Noh discloses if the CSI-RS having a larger bandwidth than the bandwidth of the PDCCH is configured, and the PDCCH and the CSI-RS are simultaneously transmitted (on the same OFDM symbol), the base station and the terminal can agree with each other to use a part of the PDCCH DMRS REs as the CSI-RS RE (para. 0131).
It is desirable to use the notification signal or signaling is used as a channel state information-reference signal or a tracking reference signal because it provide replacement of CSI-RS and reduces bandwidth for carrying CSI-RS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Noh to use the component carrier that carries the PDCCH as CSI-RS in order to reduce bandwidth usage on CSI-RS.

Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2020/0169956 A1) discloses a method and apparatus for detecting indication information and methods and devices for relaying transmission.
Lee et al. (US 2021/0368453 A1) discloses a method for transmitting uplink channel in wireless communication system and device for supporting the same.
Shi et al. (US 2019/0045525 A1) discloses a method and apparatus for determining the scheduling gap.
Takeda et al. (US 2021/0250917 A1) discloses terminal, radio communication method, and base station.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/3/2022